     Case 2:19-cv-00346-JEM Document 30 Filed 09/14/20 Page 1 of 1 Page ID #:1928



 1                                                                JS-6
 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12   JESSE JAMES PALATO,                        )    Case No. CV 19-0346-JEM
                                                )
13                       Petitioner,            )
                                                )    JUDGMENT
14                v.                            )
                                                )
15   DWAYNE HAMILTON, et al.,                   )
                                                )
16                       Respondents.           )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Denying Petition for Writ of
19   Habeas Corpus and Denying Certificate of Appealability filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
21

22   DATED: September 14, 2020                             /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
23                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
